DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vibration dampener/spring” (in claim 1), “first lead/second lead” (in claims 14), “metal object (housing and fastener)” in (Claim 15-16),  “numerical display” (in claim 22), “fastener comprises a servo motor” (in claim 25),  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 214a and 214b in Fig 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the metal object completes the circuit while claim 1 requites the fastener to include a vibration dampener/spring. It is believed Fig 2 shows the leads 214a and 214b but the spring was not shown in the drawings and the specification does not specify where this spring would go and as such it is unclear how the fastener would complete the circuit if it includes a spring. Clarification is requested.
Likewise, with claim 15, it is unclear how the a portion of the instrument would constitute as the metal object as the fastener is the one that couples the device to the instrument. Likewise, the specification and drawings do not show where the first and second leads would be located on the housing if the metal object is the instrument. It is believed that Fig 2 shows the leads 214a and 214b which do not contact the instrument. Clarification is requested. 
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary how the fastener (which secures the housing to an instrument as required in claim 1) is also able to include servo motors to rotate the alignment indicator. The servo motor was not shown in the drawings and the specification only briefly mentions the servo motors (paragraph 26) with out explaining how this would work. Further, looking at Fig 2 of the current invention, it is not clear how the fastener #208 would include servo motors to rotate the alignment indicator. The examiner is withholding any additional 112 rejections, including 112(a) for enablement, until further clarification from the applicant. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston US 5,320,111 and Koga US 2009/0243327 and Wang US 2016/0166333.
Regarding Claim 1, Livingston discloses a device (Fig 3-4), comprising; 
a housing (#46) defining an aperture (opening through which the laser beam is emitted from, Col 10 lines 1-24), wherein the housing is selectively securable via a fastener to an instrument in a selected orientation relative to the instrument (fastener includes screw #38, Fig 6 helps to couple the housing #46 to instrument #10, Fig 1, Col 8 lines 50-67); and
a light source assembly (#56, Fig 4) at least partially disposed in the housing, the light source assembly comprising:
a light source (laser #56) operably coupled to a power source via a power circuit (not shown, see Fig 1, where the device is part of a larger system #10 that would require a power source and circuitry to operate), wherein the light source comprises a laser (laser #56, Col 9 line 30-32) or a light emitting diode and is positioned within the housing to emit light through the aperture of the housing (Fig 4), wherein, upon activation, the light source assembly emits a parallax-free alignment indicator (abstract, Col 3 lines 36-55) along an alignment axis having at least one of a selected angle or a selected displacement relative to a selected reference axis (Fig 3, selected reference 
wherein the alignment indicator is configured to guide a surgical procedure (abstract, Col 9 lines 1-20), and
an adjuster (#68) for selectively adjusting at least one of the selected angle or the selected displacement of the alignment indicator (Col 10 lines 1-15);
wherein the adjuster comprises a mirror (#68, Col 1-15) or lens;
wherein the alignment axis is adjustable about and between a first angle and a second angle with respect to the selected reference angle (Col 10 lines 1-15).
Regarding Claim 8, Livingston discloses the alignment indicator further comprises a plurality of alignment indicators (#58, Fig 4), wherein each of the plurality of alignment indicators is projected along an alignment axis having a unique selected angle relative to the selected reference axis (Col 10 lines 10-15, Fig 5). 
Livingston discloses an adjuster (#68) for selectively adjusting at least one of the selected angle or the selected displacement of the alignment indicator (Col 10 lines 1-15) between the first angle and second angle (Col 9 lines 45-67, Col 10 lines 1-15) and the alignment indicator is rotatable to adjust a roll of the alignment indicator (as seen in Fig 5, roll axis that is perpendicular to the page) but does not disclose the adjustments is in fixed increments, the alignment indicator is configured to be rotatable about at least two more alignment axes to adjust a roll, a pitch and a yaw of the alignment indicator. Livingston discloses the fastener includes a screw (#38, Fig 6) that is rotated (Col 8 lines 55-65) and secured to an opening in wall (#34, Fig 6) but does not disclose how 
Livingston further teaches another embodiment in which an adjuster (#168) is adjusted in fixed increments (“rotated incrementally” Col 16 lines 40-65) via a computer controller (“CNC” Col 16 lines 40-65).
Wang discloses a similar device (Fig 7a-7d), comprising; 
a housing (#410) defining an aperture (opening through which the laser beam is emitted from, paragraph 93), and
a light source assembly (#412) at least partially disposed in the housing, the light source assembly comprising: a light source (laser #412) operably coupled to a power source via a power circuit (not shown, paragraph 93 where there is a power source and power circuit, paragraph 95 where the power source can be a battery), wherein the light source comprises a laser (laser #412, paragraph 93) or a light emitting diode and  is positioned within the housing to emit through the aperture of the housing (Fig 7-d, paragraph 94), wherein, upon activation, the light source assembly emits a parallax-free alignment indicator (paragraph 94, where the position of the laser is adjustable and thus allowing the user to orient laser #412 to a desired orientation to prevent the parallax effect)(it is noted that the parallax effect occurs due to a misalignment between one’s vision and the laser #412 and as discussed above, the device allows for laser #412 to be oriented accordingly with respect to the user to prevent the parallax effect) along an alignment axis having at least one of a selected angle or a selected displacement relative to a selected reference axis (paragraph 94), and

an adjuster (#16) for selectively adjusting at least one of the selected angle or the selected displacement of the alignment indicator (paragraph 94),
wherein the adjustor comprises a mirror or lens (paragraph 94),
wherein the alignment axis is adjustable about and between a first angle and a second angle with respect to the selected reference axis (paragraph 94),

wherein the alignment indicator is rotatable about at least three axes to adjust a roll, a pitch, and a yaw of the alignment indicator (via a computer, paragraph 94), to control orientation of the laser (paragraph 94).
Koga, pertinent in the field of securing fasteners in place, discloses an opening (#32c, Fig 8), a fastener includes a screw (#23), nuts (#46, #44), and a vibration dampener/spring (#74), the screw (#23) extending through the opening (Fig 8) and secured to the opening via a nuts (#46, #44) and the vibration dampener/spring (spring washer #74) prevents loosening of one of the nuts (#44) due to the rotation of the screw (#23)(paragraph 103-104). 
It would have  been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Livingston to have the adjustment of the adjuster be done in fixed increments via a computer controller in view of further teachings of Livingston because this provides a known way to adjust the adjuster. One of ordinary skill in the art can recognize that the since the incremental 
It would have also been obvious to one having ordinary skill in the art at a time before the invention was made to modify Livingston as modified to have the computer also adjust a roll, a pitch, and a yaw of the alignment indicator in view of Wang above because this provides greater control over the placement and orientation of the laser. 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the fastener of Livingston to also include nuts and a vibration dampener/spring in view of Koga because the nuts secure the screw (#38 of Livingston) to the opening in the wall (#34 in Livingston) in place and the vibration dampener/spring prevents loosening of one of the nuts to fixedly secure the fastener in place.  The examiner notes that securement of a screws via nuts and washers are well known in the mechanical art to secure components together. ("In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist."). See also In re Bigio, 381 F.3d 1320, 1325-26, 72 USPQ2d 1209, 1211-12 (Fed. Cir. 2004). MPEP 2141.01(a).

Regarding Claim 7, Livingston as modified discloses a controller having a controller interface, wherein the controller is operably coupled to the adjuster, wherein the adjuster is adjustable via the controller based on manipulation of the controller interface by a user (Col 16 lines 42-60 in Livingston, where a controller in the form of a computer is used to adjust the adjuster, where the computer would need to have a 
Alternatively, Livingston discloses a controller to adjust the adjuster (Col 16 lines 42-60, where a controller in the form of a computer is used to adjust the adjuster) but does not explicitly disclose a  controller interface, wherein the adjuster is adjustable via the controller based on manipulation of the controller interface by a user.
However, it is known in the art that controllers in the form of computers have a controller interface (keyboard, mouse, etc) to control operations of the computer. 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Livingston to have the controller (“computer”) include a control interface so that the interface controls the operation of the device, including the adjustor, for each patient the device is used on. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston US 5,320,111, Wang US 2016/0166333 and Koga US 2009/0243327, as applied to claim 1 above, and in further view of Birkmeyer US 2007/0055291.
Livingston as modified discloses the claimed invention as discussed above where the controller as a controller interface to control operations of the adjuster  (see rejection for claim 1 above, Col 16 lines 42-60 in Livingston where the controller can be a computer having a control interface) but does not disclose the adjuster is manually adjustable by a user.
Birkmeyer discloses a medical system (#14) including a controller/computer (#152) where operations are controlled by controller interface (#154), where the input 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Livingston as modified to have the controller interface to include a joystick to adjust the adjuster in view of Birkmeyer because a joystick is a known type of controller interface to control operations of the adjuster. With the modification, the adjuster is manually adjusted by a user manually adjusting the joystick (as discussed above). (It is noted that how it is “manually” adjusted is not being claimed).


Claims 1, 10, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0166333 in view of Livingston US 5,320,111 and Yamagishi US 5,038,155.
Regarding Claim 1, Wang discloses a device (Fig 7a-7d), comprising; 
a housing (#410) defining an aperture (opening through which the laser beam is emitted from, paragraph 93), wherein the housing is selectively securable via a fastener to an instrument in a selected orientation relative to the instrument (paragraph 133 where it can be attached via a fastener to an instrument such as a stand or support arm); and
a light source assembly (#412) at least partially disposed in the housing, the light source assembly comprising:

wherein the alignment indicator is configured to guide a surgical procedure (abstract, paragraph 27), 
an adjuster (#16) for selectively adjusting at least one of the selected angle or the selected displacement of the alignment indicator (paragraph 94),
wherein the adjustor comprises a lens (#16, paragraph 94),
wherein the alignment axis is adjustable about and between a first angle and a second angle with respect to the selected reference axis (paragraph 94). 
Claim 10, Wang discloses the alignment indicator comprises at least one of a line, a dot (paragraph 93, laser #412 is representative of a line or dot, see also Fig 1 which is similar embodiment to Fig 7a-7d), a scale, or a logo. 
Regarding Claim 13, Wang discloses the power source comprises a battery (paragraph 95 “battery”) or solar cell. 
Regarding Claim 18, Wang as modified discloses the fastener comprises one of a magnet, a threaded member (paragraph 82, can be a screw), or a clip. 
Wang discloses a controller controls adjustment of the adjuster (paragraph 93-94) but does not disclose adjustment is in fixed increments. Wang discloses that the device can be secured to other objects, such as a stand or arm (paragraph 133) by a fastener that includes screws (paragraph 132) but does not disclose the fastener includes a vibration dampener/spring.
Livingston discloses a similar device using a light source assembly emits a parallax-free alignment indicator (abstract, Col 3 lines 36-55) along an alignment axis having at least one of a selected angle or a selected displacement relative to a selected reference axis (Fig 3, selected reference axis can be a vertical axis, Col 9 lines 45-67, the laser beam is adjustable relative to the selected reference axis),  wherein the alignment indicator is configured to guide a surgical procedure (abstract, Col 9 lines 1-20),
wherein the alignment axis is adjustable via an adjuster (#168) in fixed increments (“rotated incrementally” where adjuster is controlled via a computer controller “CNC”, Col 16 lines 40-65) about and between a first angle and a second angle with respect to the selected reference angle (Col 16 lines 40-65).

It would have  been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Wang to have the controller adjust the adjuster in fixed increments in view of Livingston because this provides a known way to adjust the adjuster. One of ordinary skill in the art can recognize that the since the incremental adjustments are controlled by a computer controller, one is able to program the desired “small increments” (Col 16 lines 40-65 in Livingston). 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Wang as modified to have the fastener include at least one screw and a vibration dampener/spring in view of Yagamashi above because this provides a known configuration for a screw to secure to two components together, in this instance when the device is coupled to an instrument such as a stand or arm. It is noted that vibration dampeners/spring in the form of washers are well known across the mechanical arts to help secure components together and prevent screw loosening, and "In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist." See also In re Bigio, 381 F.3d 1320, 1325-26, 72 USPQ2d 1209, 1211-12 (Fed. Cir. 2004). MPEP 2141.01(a).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0166333 Livingston US 5,320,111 and Yamagishi US 5,038,155, as applied to claim 1 above, and in further view of Potts US 2012/0296401 .
Wang as modified discloses the claimed invention as discussed above but does not disclose a power circuit comprises a first lead and a second lead that are selectively coupled to complete the power circuit upon application of pressure. 
Potts discloses a similar device (Fig 1), comprising; 
a housing (#3, #5) defining an aperture (#6, Fig 1, aperture through which laser #10 emits from), wherein the housing is selectively securable via a fastener to an instrument in a selected orientation relative to the instrument (mount #14 can be considered a fastener allows for selective orientation of the device relative to an instrument, see also paragraph 38-39) (it is noted that the fastener is only functionally recited); and
a light source assembly (#8) at least partially disposed in the housing, the light source assembly comprising a light source (#8) operably coupled to a power source (#8) via a power circuit (#24, paragraph 28, 33, where power source is activated when pressing “on” tab #4), wherein the light source is positioned within the housing to emit light through the aperture of the housing (Fig 1-6), wherein, upon activation, the light source assembly emits a parallax-free alignment indicator (#10, paragraph 27, 39-40 where the position of the housing is adjustable and thus allowing the user to orient laser #10 to a desired orientation to prevent the parallax effect)(it is noted that the parallax effect occurs due to a misalignment between one’s vision and the laser #10 and as discussed above, the device allows for laser #10 to be oriented accordingly with respect 
wherein the alignment indicator is configured to guide a surgical procedure (paragraph 27, allows for “precise positioning”), 
the power circuit comprises a first lead and a second lead (paragraph 28, while not shown the power circuit would obviously have first and second  leads electrically coupled to each other to complete the power circuit in order to active/power the device) that are selectively coupled to complete the power circuit upon application of pressure (pressure applied by depressing on tab #4, paragraph 28 in Potts, where depressing tab #4 activates and powers up the device and thus first and second leads are coupled together to complete the power circuit and active the device).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Wang as modified include a pressure activated tab (#4 in Potter) and have first and second leads that are selectively coupled to complete the power circuit upon application of pressure of the tab as taught by Potter above  because this provides a known electrical configuration to complete the circuit and power the device. 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0166333,  Livingston US 5,320,111 and Yamagishi US 5,038,155, as applied to claim 1 above, and in further view of Potts US 2012/0296401 .
Wang as modified discloses the claimed invention as discussed above but does not disclose the power circuit comprises a switch disposed on an exterior surface of the housing. 
Potts discloses a similar device (Fig 1), comprising; 
a housing (#3, #5) defining an aperture (#6, Fig 1, aperture through which laser #10 emits from), wherein the housing is selectively securable via a fastener to an instrument in a selected orientation relative to the instrument (mount #14 can be considered a fastener allows for selective orientation of the device relative to an instrument, see also paragraph 38-39) (it is noted that the fastener is only functionally recited); and
a light source assembly (#8) at least partially disposed in the housing, the light source assembly comprising a light source (#8) operably coupled to a power source (#8) via a power circuit (#24, paragraph 28, 33, where power source is activated when pressing “on” tab #4), wherein the light source is positioned within the housing to emit light through the aperture of the housing (Fig 1-6), wherein, upon activation, the light source assembly emits a parallax-free alignment indicator (#10, paragraph 27, 39-40 where the position of the housing is adjustable and thus allowing the user to orient laser #10 to a desired orientation to prevent the parallax effect)(it is noted that the parallax effect occurs due to a misalignment between one’s vision and the laser #10 and as discussed above, the device allows for laser #10 to be oriented accordingly with respect 
wherein the alignment indicator is configured to guide a surgical procedure (paragraph 27, allows for “precise positioning”), 
the power circuit comprises a first lead and a second lead (paragraph 28, while not shown the power circuit would obviously have first and second  leads electrically coupled to each other to complete the power circuit in order to active/power the device) that are selectively coupled to complete the power circuit upon application of pressure (pressure applied by depressing on tab #4, paragraph 28 in Potts, where depressing tab #4 activates and powers up the device and thus first and second leads are coupled together to complete the power circuit and active the device), 
the power circuit comprises a switch (#4) disposed on an exterior surface of the housing (Fig 1, paragraph 28) to active/power the device (paragraph 28).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Wang as a modified to include a switch on an exterior surface of the housing in view of Potts above because this provides a known configuration to activate/power the device. 



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Potts US 2012/0296401 in view of Berke US 6,048,345 and Chen US 2007/0000139.
Regarding Claim 22, Potts discloses a device (Fig 1), comprising:
a housing (#3, #5) defining an aperture (#6), wherein the housing is selectively securable via a fastener (#60) to an instrument in a selected orientation relative to the instrument (paragraph 40); and 
a light source assembly (#8)at least partially disposed in the housing, the light source assembly comprising a light source (#8) operably coupled to a power source (#28) via a power circuit (#24, paragraph 28, 34), wherein the light source is positioned within the housing to emit light (#10) through the aperture of the housing (Fig 1-6, paragraph 27, 39-40),
wherein, upon activation, the light source assembly emits a parallax-free alignment indicator (#10,  paragraph 27, 39-40 where the position of the housing is adjustable and thus allowing the user to orient laser #10 to a desired orientation to prevent the parallax effect) along an alignment axis (axis parallel to #10) for guiding a surgical procedure (it is noted that the parallax effect occurs due to a misalignment between one’s vision and the laser #10 and as discussed above, the device allows for laser #10 to be oriented accordingly with respect to the user to prevent the parallax effect and allow for “precise positioning of a plethora” of instruments, paragraph 27), 
wherein the alignment indicator is rotatable about at least three axes to adjust a roll, a pitch, and a yaw of the alignment indicator (one is able to manually rotate the housing about x, y, and z axes such that a roll, a pitch, and a yaw of the alignment 
Potts discloses the claimed invention as discussed above where it is powered by a battery (paragraph 33) but does not disclose the power source comprises a rechargeable power source, and wherein the rechargeable power source is integrated into a modular cartridge and receivable within the housing, the modular cartridge being interchangeable with a plurality of other modular cartridges. Potts does not disclose the housing includes a numerical display operable to output an orientation of the alignment indicator in a numerical format. 
Berke discloses a battery powered medical device (#30) having a power source comprises a rechargeable power source (#63, Col 4 lines 59-67), and wherein the rechargeable power source is integrated into a modular cartridge (battery #63 integrated within cartridge #66 and #66, Fig 3) and receivable within a housing (#31) of the medical device (Fig 1-2, Col 4 lines 59-67, Col 5 lines 1-2, the cartridge received within the housing ), the modular cartridge being interchangeable with a plurality of other modular cartridges (one can interchange the cartridge with another similar cartridges to place into the housing, Fig 1-2, Col 4 lines 59-67, Col 5 lines 1-2 where another spare can be used)(see 112b rejection above, where it is noted that applicant is not claiming the other cartridges but merely the ability to be interchangeable with other cartridges) so that one can recharge the power source or quickly replace it with a spare when the original battery is out of power (Col 4 lines 59-67, Col 5 lines 1-2). Berke and Potts are analogous art as Berke is pertinent to the problem of delivery power to a medical device and charging and replacing of a power source (as discussed above).


It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Potts as modified to have the power source be a rechargeable power source integrated with a cartridge in view of Berke above because this allows the battery to be recharged (instead of being replaced) and allows one to quickly replace the battery with a spare battery in case the original battery is out of power.  
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Potts as modified to have the housing include a numerical display in view of Chen above because this allows the user to know the exact angle (displayed numerically) of the laser.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger US 2010/0087829 in view of Wang US 2016/0166333.
Regarding Claim 21, Metzger discloses a method, comprising:
securing an alignment indicator device (#882, Fig 13) to an orthopedic bone guide (cutting block #866, paragraph 73);

activating the light source to project an alignment indicator (paragraph 73);
aligning an anatomical feature of a patient with the alignment indicator (paragraph 74 “confirm that the cutting plane 854 is at a desired location relative to the tibia”, Fig 13);
fixing the position of at least a portion of the bone cut guide relative to a surgical site on the patient (Fig 13, paragraph 73, bone cut guide #866 is fixed relative to the bone).  
Metzger does not disclose the alignment indicator device comprising:
a housing defining an aperture, wherein the housing is selectively securable via a fastener to the bone cut guide in a selected orientation relative to the bone cut guide; and
a light source assembly at least partially disposed in the housing, the light source assembly comprising a light source operably coupled to a power source via a power circuit, wherein the light source is positioned within the housing to emit through the aperture of the housing;
activating the light source to project a parallax-free alignment, indicator along an alignment axis, wherein the alignment indicator is rotatable about at least three axes to adjust a roll, a pitch, and a yaw of the alignment indicator.
Wang discloses an alignment indicator device (Fig 7a-7d) comprising:
a housing (#410) defining an aperture (opening through which the laser beam is emitted from, paragraph 93), wherein the housing is selectively securable via a fastener to a component (paragraph 92 where Fig 7a-7d is similar to the embodiment of Fig 1-3c, 
a light source assembly (#412) at least partially disposed in the housing, the light source assembly comprising a light source (laser #412) operably coupled to a power source via a power circuit (not shown, paragraph 93 where there is a power source and power circuit, paragraph 95 where the power source can be a battery), wherein the light source is positioned within the housing to emit through the aperture of the housing (Fig 7-d, paragraph 94);
activating the light source to project a parallax-free alignment, indicator along an alignment axis (paragraph 94, where the position of the laser is adjustable and thus allowing the user to orient laser #412 to a desired orientation to prevent the parallax effect)(it is noted that the parallax effect occurs due to a misalignment between one’s vision and the laser #412 and as discussed above, the device allows for laser #412 to be oriented accordingly with respect to the user to prevent the parallax effect), wherein the alignment indicator is rotatable about at least three axes to adjust a roll, a pitch, and a yaw of the alignment indicator (paragraph 94), the device able to be used in a wide array of applications, such as in orthopedic with the knees (paragraph 196-197) and through the use of an adjuster (“mirror or lens”, paragraph 94) to control orientation of the laser (paragraph 94).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the alignment indicator Metzger and replace it with the alignment indicator (with the housing, light source, etc as discussed above) in view of Wang above because this provides a known alternative alignment indicator to shine a . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0166333 in view of Berke US 6,048,345 and Chen US 2007/0000139.
Regarding Claim 22, Wang discloses a device (Fig 7a-7d), comprising:
a housing (#410) defining an aperture (opening through which the laser beam is emitted from, paragraph 93), wherein the housing is selectively securable via a fastener  to an instrument in a selected orientation relative to the instrument (paragraph 92 where Fig 7a-7d is similar to the embodiment of Fig 1-3c, paragraph 81-82  a fastener/screw may be used to secure #413 to an object such an instrument, alternatively, paragraph 84 where instrument or base #128 has a fastener #131 that mates with a fastener of the housing)(it is noted that a fastener is not positively recited); and 
a light source assembly (#412) at least partially disposed in the housing, the light source assembly comprising a light source (laser #412) operably coupled to a power source via a power circuit (not shown, paragraph 93 where there is a power source and power circuit, paragraph 95 where the power source can be a battery), wherein the light source is positioned within the housing to emit light (light from laser #412) through the aperture of the housing (paragraph 93),
wherein, upon activation, the light source assembly emits a parallax-free alignment indicator along an alignment axis (paragraph 94, where the position of the laser is adjustable and thus allowing the user to orient laser #412 to a desired 
wherein the alignment indicator is rotatable about at least three axes to adjust a roll, a pitch, and a yaw of the alignment indicator (paragraph 94).
Wang discloses the claimed invention as discussed above where it is powered by a battery (paragraph 93) but does not disclose the power source comprises a rechargeable power source, and wherein the rechargeable power source is integrated into a modular cartridge and receivable within the housing, and the housing includes a numerical display operable to output an orientation of the alignment indicator in a numerical format.
Berke discloses a battery powered medical device (#30) having a power source comprises a rechargeable power source (#63, Col 4 lines 59-67), and wherein the rechargeable power source is integrated into a modular cartridge (battery #63 integrated within cartridge #66 and #66, Fig 3) and receivable within a housing (#31) of the medical device (Fig 1-2, Col 4 lines 59-67, Col 5 lines 1-2, the cartridge received within the housing ), the modular cartridge being interchangeable with a plurality of other modular cartridges (one can interchange the cartridge with another similar cartridges to place into the housing, Fig 1-2, Col 4 lines 59-67, Col 5 lines 1-2 where another spare can be used)(see 112b rejection above, where it is noted that applicant is not claiming the other cartridges but merely the ability to be interchangeable with other cartridges) so that one can recharge the power source or quickly replace it with a spare when the 
Chen discloses device (Fig 1) comprising a housing (#20) having an aperture (#201), a light source (#31, generates a laser) beaming a laser light through the aperture (Fig 1-2, paragraph 23), the housing includes a numerical display (#33) operable to output an orientation of the alignment indicator in a numerical format (abstract, paragraph 26 “numeric manner”) to display the angle of the laser (abstract, paragraph 26).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Wang to have the power source be a rechargeable power source integrated with a cartridge in view of Berke above because this allows the battery to be recharged (instead of being replaced) and allows one to quickly replace the battery with a spare battery in case the original battery is out of power.  
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Wang as modified to have the housing include a numerical display in view of Chen above because this allows the user to know the exact angle (displayed numerically) of the laser.

Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0166333, Berke US 6,048,345 and Chen US 2007/0000139, as applied to Claim 22 above, and in further view of Tashiro US 2005/0001585.

Tashiro pertinent to the problem of providing rechargeable power to an electronic device (paragraph 6, 12) discloses a rechargeable power source (Fig 3, #110)  and wherein the rechargeable power source is integrated into a modular cartridge (Fig 3, battery is integrated within cartridge #10) and receivable within a housing  of a device (#20, paragraph 32 “loaded into” ), the cartridge further comprises a memory module (#140, Fig 3) for storing information related to settings and battery cell information that is then sent to the controller (#223) of the device (#20, sent via communications circuit #150). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Wang as modified to have the cartridge include a memory and a communications circuit that sends information from the memory to the controller of the device in view of Tashiro so that settings and battery information can be sent to the controller of the device. It is noted that since the device of Wang is meant for use in surgery for a particular patient, the controller controls operations of the device and the light assembly (paragraph 93 in Wang) and the device is part of a system where patient information is stored (paragraph 8 in Wang), it would .  

Allowable Subject Matter
Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 14-15 are only rejected under 112(b) and patenability will be determined once applicant addresses the objections and 112(b) issues raised for claims 14-15. It is noted that amending the drawings to overcome the drawing objections will most likely lead to a new matter objection as these features were not originally shown and the specification does not provide much guidance as to the placement of the leads. If applicant were to remove the “vibration dampener” limitation of claim 1 and remove “a portion of the instrument” in claim 15, then claim 15 would be objected to as being allowable. If applicant decides on this change on top of the other suggested changes (see interview summary), it is suggested to file an After Final under the AFCP 2.0 program to have the amendment considered .





Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive. The applicant argues that Metzger requires a fixed orientation for the laser and thus providing an adjustable orientation in view of Wang would not be desireable. The examiner disagrees as applicant has misconstrued Metzger to mean that the laser can ONLY shine in a direction perpendicular to the plane #854 in paragraph 74 but Metzger says that it “can emit” substantially perpendicular to play #854, not that it must. Further Fig 13 of Metzger itself shows various lines of which the laser can be cast and that “substantially perpendicular” is a broader than how applicant is trying to interpret Metgzer. If Metzger does not allow for any sort of adjustment then Fig 13 would only show one line going straight down. Further, if this is the case, then this would greatly limit the use Metzger as one of ordinary skill in the art recognizes that anatomies between patients can vary due to the type of injury, age, weight, etc. The modification in view of Wang still allows for adjustment and still able to maintain the laser substantially perpendicular to plane #854. In other words, substantially perpendicular does not necessarily mean exactly perpendicular and adjustments can be made, big and small, can still be made while keeping the laser directed “substantially perpendicular”  to plane #854. As such the 103 rejection still stands. 
Applicant’s arguments with respect to claim(s) above (other than claim 21) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773